Citation Nr: 0821238	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-20 397	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) rating for skin 
graft scars, right thigh.

2.  Entitlement to an increased rating for second and third 
degree burn scars, left leg and foot, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which continued a 40 percent 
disability rating for second and third degree burn scars of 
the left leg and foot and a noncompensable rating for skin 
graft scars of the right thigh.

In April 2007, the Board remanded these matters for further 
development.  The requested development has been performed 
and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's right thigh donor site scars have not been 
shown to be tender or painful, ulcerated or poorly nourished, 
or to cause limitation of function, and are not deep and do 
not approximate 144 sq. cms. in area.

2.  The veteran is currently in receipt of the maximum 
schedular rating for a third degree burn scar of the left leg 
and left foot under the applicable rating criteria, and even 
if considered to be in widely separated areas, do not exceed 
the areas needed for higher evaluations; an unusual or 
exceptional disability picture has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
right thigh donor site scars have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 7801, 7802, 
7803, 7804, 7805 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for second and third degree burn scars of the left leg and 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In September 2002, May 2006, and May 2007 letters the RO 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Assuming arguendo that notice on the fourth element would be 
necessary in this case, the VCAA letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in May 2006 and May 2007.  

As to the five elements listed in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran has 
substantiated his status as a veteran.  The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the disabilities at 
issue.  The May 2006 and May 2007 letters discussed the 
criteria for the assignment of effective dates and ratings.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
The September 2002, May 2006, and May 2007 letters told the 
veteran that he could substantiate his claim with evidence 
that the disability had worsened.  The May 2006 and May 2007 
letters told him that he could substantiate the claim with 
evidence of the effect of the disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  The veteran was provided a VA examination in 
which the impact of the disability on daily life was 
discussed.  This discussion should have put him on notice 
that such evidence was relevant to substantiating the claim.
The disability is not rated on the basis of specific 
laboratory findings or test results.  Hence, additional 
notice was not required on the second element of Vazquez-
Flores notice.
The veteran received actual notice of the rating criteria in 
the statement of the case (SOC).  While such a post-
adjudication document cannot serve to provide fully compliant 
VCAA notice, Mayfield v. Principi, 444 F.3d 1328 (Fed. Cir. 
2006); the SOC did provide actual notice and the veteran had 
a meaningful opportunity to participate in the adjudication 
of the claims after the notice was provided.  The SOC was 
issued in June 2003, and the veteran had years thereafter to 
submit additional evidence and argument and to request a 
hearing.
The May 2006 and May 2007 letters provided notice on the 
third Vazquez-Flores notice element; and both VCAA letters 
provide examples of evidence that could be submitted to 
substantiate the claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
necessary VA examinations with regard to the issues on 
appeal.  

Scars

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The rating criteria for scars were changed during the course 
of the veteran's appeal.

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,422 (2000).  The Board has reviewed the appellant's 
claim under both the "old" and "new" criteria, and based on 
this review, it finds that the new criteria are not more 
favorable to the appellant.  The new criteria are more 
beneficial to veterans with a more extensive scar area.  Id.

Under the old rating criteria, effective prior to August 30, 
2002, scars resulting from third degree burns were rated as 
10 percent disabling if the area affected exceeded six square 
inches (38.7 square centimeters) in size.  A 20 percent 
disability rating was assigned if the area affected exceeded 
twelve square inches (77.4 square centimeters).  A 30 percent 
disability rating was assigned if the area affected exceeded 
one-half square foot (0.05 square meters).  A 40 percent 
disability rating was assigned if the area affected exceeded 
one square foot (0.1 square meters) in size.  However, actual 
third degree residual involvement was required to the extent 
defined.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

Under 38 C.F.R. § 4.118, scars from second degree burns, when 
the area or areas approximate one square foot, then a maximum 
10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2002).  Ratings for widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined.

Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

With regard to the new rating criteria effective August 30, 
2002, under Diagnostic Code 7801, for scars other than head, 
face, or neck, that are deep or that cause limited motion 
with areas of or exceeding 144 square inches (929 sq. cm.), a 
40 percent disability evaluation is warranted.  An area or 
areas exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation. An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars that are superficial or 
unstable, warrant a 10 percent disability evaluation.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

At the time of an October 2002 VA examination, the veteran 
was noted to have received severe second and third degree 
burns on his left thigh, leg and foot, as a result of a 
gasoline explosion that occurred while he was in Vietnam.  He 
also had mild scarring of the right upper thigh where he had 
the skin grafted.  The veteran complained of several 
complications from multiple operations to loosen the skin and 
contractures of the left foot, especially the second and 
third digit.  The most recent surgery was in February 2002.  
He also complained of pruritus of the left leg where he was 
scarred.  He further noted constriction of movement at the 
left knee and the left knee ankle.  He also complained of 
numbness of the skin of the left foot and pins and needle 
sensation of the left foot.  

Physical examination revealed diffuse scarring involvement of 
the left foot and leg.  There was also mild scarring of the 
right distal anterior thigh.  The left foot was somewhat 
tender to palpation.  It was also sensitive to cold and heat.  
There was no adherence of the scars.  Textures of the scars 
on the left foot were thickened and fibrotic.  There were no 
ulcerations or breakdowns of the skin.  The skin was both 
elevated and depressed on the left foot and ankle due to the 
scar.  There was moderate tissue loss on the left foot and 
leg.  There was no edema, inflammation, or keloid formation 
noted.  The scar was white and atrophic in color and texture.  
The veteran was noted to have moderate disfigurement from 
scarring on the left foot and leg.  The scarring on the left 
foot and leg were due to third degree burns and the scarring 
on the right thigh was due to the grafting procedure.  The 
veteran was limited in walking due to his scarring on the 
left leg.  He reported an inability to stand on this foot for 
more than two or three hours.  

However, this was improved from only being able to stand on 
his foot for one hour in February 2002, prior to surgery.  
The veteran was also unable to move the toes on his left 
foot.  He was noted to have a limp on his left leg.  A 
diagnosis of extensive scarring post second and third degree 
burns of the left thigh, leg and foot, and mild scarring of 
the right upper thigh were rendered.  

At a December 2003 VA examination, the veteran was noted to 
have second and third degree burns of the left foot.  
Physical examination revealed palpable pedal pulses, 
bilaterally, with intact sensation, bilaterally.  The veteran 
did display some hyperesthesia upon palpation of digits two 
and three of the left foot.  Plantar hyperkeratosis of the 
metatarsal three of the left foot was also present.  There 
was no sign of skin compromise or ulceration.  

The veteran displayed a hallux extensus deformity of the left 
foot at the level of the interphalangeal joint.  There were 
healed burn scars overlying the dorsum of the left foot and 
lower leg.  There was some skin contracture at this level.  
Radiographs revealed an intact first metatarsophalangeal 
joint implant.  There was a small "K" wire remnant which 
remained at the base of the second metatarsal, that seemed to 
be asymptomatic on clinical examination.  On palpation of the 
overlying area the veteran did not feel discomfort.  There 
were no signs of edema or erythema in this area.  

The examiner noted that the veteran was not experiencing any 
increased pain with respect to second and third degree burns 
of the foot.  It was observed that he had undergone surgical 
correction of the left great toe as well as the second and 
third digits, which seemed to be unrelated to the burn 
injury, and secondary to arthritic changes.  The examiner 
again noted that there was no increased disability with 
respect to the currently rated disability of the second and 
third degree burns of the left foot.  

On a March 2004 VA examination, the veteran's left toes were 
noted to be deformed.  The great toe was in dorsiflexion.  
The veteran claimed hyperesthesias in the second and third 
toes and the great toe.  Pain ranged from 5 to 8 out of 10.  
It was also painful to walk.  The veteran off loaded weight 
from that foot with a cane.  He used Tylenol extra strength a 
couple of times per day with some relief.  By noon, he 
experienced tightness in his shoes and socks.  Leg elevation 
helped relieve these symptoms.  He did not wear any 
compression stockings.  

The veteran did not report that his scars had kept him off 
work.  He noted that the burn areas on the left lower 
extremity became dry and pruritic and acted up more after 
showering and when the weather was dry.  This was self-
limiting and the veteran did not take any medication for it.  

Physical examination revealed a 13.5 percent burn of the 
total body surface resulting from the left foot, lower leg, 
and thigh burn.  The left foot dorsal scar measured seven 
inches in width.  It extended from the arch of the foot 
across the entire top of the foot to the lateral edge of the 
left foot.  It included the great, second, and third toes and 
that length extended from the toes up to the knee, which 
measured 19 inches.  It also encompassed the entire 
circumference of the left calf, which was 14.25 inches.  

The left thigh was 8 x 9 inches on the anterior surface.  The 
donor graft site was 12.5 inches in width and 10.25 inches in 
length.   There was no pain in the donor site and it was well 
healed.  The veteran did have loss of pigment and hair in 
that area.  The left leg had a split thickness graft to the 
area.  There was some adherence to the underlying tissue for 
approximately .5 inches just inferior to the left medial 
malleolus.  The great toe was in the flexed position.  The 
second and third toes had deformities.  The scars overlying 
the toes were irregular, healed, with some keloid formation 
and stellate type scar appearance.  The texture of the skin 
overlying the foot and inner ankle was irregular.  There were 
hypertrophic changes in the forefoot including the second and 
third toes and the forefoot for about two inches.  The scar 
was not unstable.  There was no skin breakdown.  There was 
sone depression of the scar at the base of the second and 
third toes.  The area of hyperpigmentation on the forefoot 
measured 2 inches by 5 inches.  

The examiner stated it was difficult to discern whether the 
scar formation of the second and third toe occurred from the 
original burn injury or his subsequent foot surgeries, but 
these surgeries were all within a time frame where the 
veteran was in active duty, except for the 2002 procedure.  

At the time of a July 2004 outpatient visit, the veteran was 
noted to have a recurrent contracture of the hallux most 
likely due to previous burn injury and scarring.  It was also 
noted that there was progression and worsening of the fourth 
and fifth digit contracture.  

In its April 2007 remand, the Board noted that the veteran's 
representative pointed out that in a July 2004 VA treatment 
record it was indicated that the veteran's fourth and fifth 
digit had progressed with further contracture and additional 
hallux had also begun to contract dorsally.  The podiatrist 
concluded that the contracture of the hallux was most likely 
due to the veteran's previous burn injury and scarring and 
the assessment was progression and worsening of fourth and 
fifth digit contracture.  The representative also pointed to 
a January 2006 VA outpatient treatment report where the 
veteran had complaints of swelling in his right groin area 
that had increased in size over the past few months and that 
the veteran felt a dull pain on exertion.  The assessment was 
an epidermal inclusion cyst.

The Board further noted that it was also unclear from the 
record how far the scars extended up the left leg and that 
higher evaluations were potentially available for burn scars 
located in widely dispersed areas, such as the anterior and 
posterior areas of the leg.  The Board noted that since there 
was evidence of worsening from the time of the last 
evaluation and due to the veteran's claims, a new examination 
was warranted.  The Board requested that the veteran be 
afforded a VA examination to ascertain the current extent and 
severity of the service-connected scars of his right thigh 
and left leg and foot.  The examiner was to provide a 
description of the scars in terms of their areas (in square 
inches or metric equivalent) and locations and was to note 
whether the scar involved associated tissue damage or 
limitation of function of an affected part, with such 
limitation being specified.

At the time of a June 2007 VA examination, the veteran 
reported that the pain in his left foot was becoming worse.  
Physical examination revealed pain on palpation of the left 
foot dorsally over the metatarsal head/toes. There was 
definite scar formation from multiple procedures and burns to 
the area.  

The veteran had no plantar flexion at hallux and limited 
dorsiflexion.  The lesser digits were flaccid on 2 and 3 and 
contracted on 4 and 5.  The dorsal skin was very tight about 
the metatarsal heads and base of the proximal phalanges 
(consistent with burns and prior surgery).  The veteran was 
noted to be scheduled for follow-up surgeries to help these 
conditions.  Diagnoses of burn, status post bunion surgery, 
were rendered.  It was the examiner's opinion that the 
veteran's pedal pulse condition was caused by his military 
service and had left him with a painful condition that made 
it difficult to work and do chores around the house.  

The veteran was afforded a VA scar examination in July 2007.  
The scars on the right leg were the donor sites of multiple 
skin grafts which were applied to the defects on the left 
lower leg.  On the right anterior leg, the veteran had a 7" 
by 5" scar which was well healed.  The scar had lost its 
pigmentation.  It was nontender and well-healed.  

The veteran did not need assistive devices.  It did not 
affect his usual occupation or his routine daily activities.  
The joints surrounding the skin graft were not affected and 
were not painful.  The donor sites of the right thigh were 
rectangular in shape and somewhat depigmented.  The anterior 
right thigh site measured 7" x 5".  The right lateral thigh 
donor site measured 6" x 4".  The donor sites were not 
tender or painful and the skin, except for depigmentation, 
showed no effects.  

Examination of the left lower leg revealed that he had the 
grafts inserted from his right thigh to his left lower leg.   
The scars on his left lower leg were quite extensive with the 
scar measuring 10" x 9" on the medial aspect of the left 
lower leg.  There was also a second skin graft site on the 
lateral aspect of the left lower leg which was 6" x 4".  
These scars were nontender, well healed, and very supple to 
the touch.  They did not affect range of motion for the ankle 
or knee.  On his left knee there were two scars at the site 
of the knee surgery.  The scar on the anterior midline of his 
knee was the site of the total knee replacement which 
measured six inches in length.  The scar was nontender and 
well healed

On the lateral aspect of the left knee he had 4" x 1" 
diagonal scar that was somewhat thickened.  The scar was well 
healed and had not affected the range of motion of his left 
knee and was tender to the touch.  A diagnosis of well healed 
scars with donor sites on the right thigh and recipient sites 
on his left lower leg, all well healed, was rendered.  The 
examiner also noted that the veteran had scars from his left 
knee surgery that were well healed without effect on the 
range of motion of his knee or local findings.   

Right Thigh Skin Graft Scars

With regard to the right thigh skin graft scars, under the 
old rating criteria, as it relates to DC 7803, the veteran's 
scars have not been shown to be poorly nourished or to have 
repeated ulceration.  As to DC 7804, the veteran's donor site 
scars have not been noted to be tender or painful at the time 
of any VA examination.  As to the old DC 7805, the veteran's 
right thigh donor site scars have not been shown to cause any 
limitation at any time.

With regard to the new criteria, an increased evaluation 
under DC 7801 or 7802 is not warranted as the scars are not 
deep as is required under DC 7801 and they do not exceed (or 
even approximate) 144 sq. inches, as is required under DC 
7802.  An increased evaluation is also not warranted under DC 
7803, as the veteran's scars have not been shown to be 
unstable.  As to DC 7804, as noted above, there were no 
objective findings or reports of pain on any VA examination.  
As to DC 7805, the veteran has not been shown to have 
limitation of motion based upon his right thigh donor site 
scars.  

The Board does note that the veteran's scars have been 
described as being pruritic with warm weather or after a 
shower.  They have also been noted to be depigmented.  
Infection has never been documented; however, and such 
findings do not meet the criteria for a compensable 
evaluation.

Third Degree Burn Scars Left leg and Foot

The burn scars of the left leg and foot have been evaluated 
under Diagnostic Code 7801.  The veteran is in receipt of the 
maximum rating under both the old and new versions of the 
rating criteria.

In accordance with Note 1, under DC 7801 under the new rating 
criteria, and Note 2, under the old criteria, scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, can be 
separately rated and combined in accordance with § 4.25 
(2007).  

Even if one were to assume that the scars were located on 
different parts of the left leg so as to warrant possible the 
assignment of separate evaluations, the size of the scars 
that have been reported would warrant no more than 30 and 20 
percent disability evaluations, respectively, which, when 
combined, would still warrant no more than a 40 percent 
disability evaluation.  

The Board notes that a higher rating in excess of 40 percent 
is provided for scars under Diagnostic Code 7800.  Diagnostic 
Code 7800, however, is applicable only to scars that 
disfigure the head, face, or neck.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002 & 2007).  Based on the evidence of 
record, this diagnostic code is not applicable in this case. 

The evidence demonstrates that no more than a 40 percent 
disability evaluation is warranted for burn scars of the left 
leg and foot.  38 C.F.R. §§ 4.7, 4.21 (2007) 

The Board further observes that the veteran has been assigned 
a separate 60 percent evaluation for residuals of a total 
left knee replacement associated with his second and third 
degree burns.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's right lower extremity scars are essentially 
asymptomatic.  The left lower extremity scars are manifested 
by symptoms contemplated in the rating schedule.  The scar 
residuals have not required any recent periods of 
hospitalization.  The veteran has not reported, nor is there 
other evidence, that there is marked interference with 
employment.  On the December 2003 examination the veteran 
reported missing one week of work due to left foot problems.  
There have been no other reports of loss of time from work 
due to the scars.  

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for skin graft scars, right thigh, 
is denied.

An evaluation in excess of 40 percent for second and third 
degree burn scars, left leg and foot is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


